In a proceeding pursuant to article 78 of the Civil Practice Act, the appeal is from a resettled order directing the members of the Town Board of the Town of North Hempstead to hold a hearing at which they may determine preliminarily whether or not there has been such a change of circumstances as would warrant a new consideration of respondent’s application for a permit to install underground tanks for the storage of inflammable materials, following which determination the board may close the hearing or proceed as indicated. Order unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [14 Misc 2d 102.]